      Case: 1:21-cv-02238 Document #: 14 Filed: 05/24/21 Page 1 of 1 PageID #:68


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Shenzhen Haohuasuan Tech.                      Case Number: 21-cv-02238
            Co., Ltd. v. Legiral.com

An appearance is hereby filed by the undersigned as attorney for:
Shenzhen Haohuasuan Technology Co., Ltd.
Attorney name (type or print): David C Brezina

Firm: LADAS & PARRY LLP

Street address: 224 S. MICHICAN AVE., SUITE 1600

City/State/Zip: Chicago, IL 60604

Bar ID Number: 3121581                                     Telephone Number: 312-427-1300
(See item 3 in instructions)

Email Address: dbrezina@ladas.net

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on May 24, 2021

Attorney signature:            S/ /David C Brezina/
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
